DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites a closed parenthesis “)” without a corresponding open parenthesis “(“ before it.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "more or less parallel" in claim 1 is a relative term which renders the claim indefinite.  The term "more or less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (Additionally, the Examiner notes that the term “more or less parallel” is further unclear, since it could be interpreted to not include parallel (i.e. something is more parallel or less parallel but not parallel). The term “approximately parallel” or “substantially parallel” would be clearer in that regard.)
Claim 1 recites “a string having threads in more or less parallel, twisting around each other, between the motor and a load), [sic] or a split in case there is one, in between the threads, wherein the threads are prevented from being twisted by the split toward the load, wherein the string has different thread diameters at different portions of the string along its length, between the motor and the load or between the motor and a split if such is used.”. It is unclear what is in between the threads; presumably the applicant meant the split is in between the threads. It is unclear whether the threads in more or less parallel are between the motor and the load, or the twisting around each other of the threads is in between the motor and a load. It is unclear whether that occurs between the motor and “the split in case there is one” or between the load and “the split in case there is one”, or either one and “the split in case there is one”. (While there are several ways to potentially revise this claim, the Examiner suggests writing one independent claim which positively claims a split and the associated structure, and a separate independent claim written in a way to preclude the use of a split. However, the Examiner notes if the split is removed from the claim but not precluded from reading upon the claim, Kremer (US 4,843,921) would most likely read upon that claim. See Fig. 2 of Kremer)

Claim 6 recites, inter alia, “wherein a split is provided between the motor and the load in between the threads, wherein the threads are prevented from being twisted by the split towards the load”. The Examiner notes it is unclear where the threads are prevented, is it between the load and the split, or could that include also preventing twisting along a portion of the string between the split and the motor?
Claim 6 recites, inter alia, “wherein the threads have a larger diameter at least at the split.” It is unclear than what the diameter at the split is larger?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “at least 10%”, and the claim also recites “or preferably 30%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of further examination on the merits, the claim will be interpreted as only reciting at least 10% without reciting “or preferably 30%”.
Claim 12 recites “a twisted string actuator for converting a rotational motion to a linear motion, comprising a motor and a string to be connectable to a load, wherein the string comprises three looped thread sections of which sections closest to the motor and the load comprise more than one loop of the 
Claim 13 recites the limitation "an intermediate section comprises one loop of the threads".  There is insufficient antecedent basis for this limitation in the claim. There is never a recitation of “threads” without “the threads” in claim 13 or its parent claim 12. Thus, it is unclear whether one thread may be looped at least twice to be “one loop of the threads” or whether one loop must have at least two threads.
Appropriate correction is required.
Suggested Allowable Subject Matter
Claims 1-13 seem allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  However, Kremer (US 4,843,921) appears like it would read upon a claim similar to claim 1 if a split is removed from the claim language without being precluded from reading upon the claim (See Fig. 2 and split 27 in Kremer), and appears like it would read upon a claim similar to claim 1 if language specifying the different thread diameters is between the motor and the split is removed but a split permitted/required, so care must be nd rejections to avoid reading upon the Kremer reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Julin (US 2018/0085277), Kremer (US 4,843,921), and Edsinger (US 9,574,646) are considered particularly relevant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658   

/THOMAS A MORRISON/Primary Examiner, Art Unit 3658